Citation Nr: 0426834	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  03-11 784A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to recognition of R.M., Jr., as a 
"child" of the veteran on the basis of permanent incapacity 
for self-support prior to attaining the age of eighteen. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel





INTRODUCTION

The veteran served on active duty from October 1942 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


FINDINGS OF FACT

1.  By rating decision in December 1989, the RO denied the 
veteran's claim for recognition of R.M., Jr., as a "child" 
of the veteran on the basis of permanent incapacity for self-
support prior to attaining the age of eighteen; the veteran 
did not perfect a timely appeal of the decision. 

2.  Certain evidence received since the December 1989 rating 
decision is so significant, either by itself or in connection 
with evidence previously assembled, that it must be 
considered in order to fairly decide the merits of the 
veteran's claim. 

3.  The evidentiary record shows that R.M., Jr., became 
permanently incapacitated for self-support prior to attaining 
18 years of age.



CONCLUSIONS OF LAW

1.  The December 1989 rating decision, which denied 
entitlement to recognition of R.M., Jr., as a "child" of 
the veteran on the basis of permanent incapacity for self-
support prior to attaining the age of eighteen, is final.  
38 U.S.C.A. § 7105(c) (West 2002). 

2.  Evidence received since the December 1989 rating decision 
is new and material and the veteran's claim of entitlement to 
recognition of R.M., Jr., as a "child" of the veteran on 
the basis of permanent incapacity for self-support prior to 
attaining the age of eighteen has been reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2001. 

3.  The criteria for recognition of R.M., Jr., as a "child" 
of the veteran on the basis of permanent incapacity for self-
support prior to attaining the age of eighteen are met.  
38 U.S.C.A. §§ 101(4), 1521, 1542, 5107(b) (West 2002); 
38 C.F.R. §§ 3.57, 3.315, 3.356 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
in November 2000.  The Act emphasizes VA's obligation to 
notify claimants of what information or evidence is needed to 
substantiate their claim and affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) (2003).  

The Board finds that, given the favorable action taken herein 
with respect to the issue of entitlement to recognition of 
R.M., Jr., as a "child" of the veteran on the basis of 
permanent incapacity for self-support prior to attaining the 
age of eighteen, that no further assistance in developing the 
facts pertinent to this limited issue is required at this  
time.

Analysis

A review of the claims file reveals that a claim by the 
veteran for entitlement to recognition of R.M., Jr., as a 
"child" of the veteran on the basis of permanent incapacity 
for self-support prior to attaining the age of eighteen was 
denied by rating decision in December 1989.  The veteran was 
advised of that determination and furnished notice of 
appellate rights and procedures, but he did not perfect a 
timely appeal of the decision.  That decision therefore 
became final.  38 U.S.C.A. § 7105(c).  However, applicable 
law provides that a claim which is the subject of a prior 
final decision may nevertheless be reopened if new and 
material evidence is presented or secured.  38 U.S.C.A. 
§ 5108.

New and material evidence is defined by regulation as evidence 
not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by itself 
or in connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In Hodge, the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Id. at 1363.

It appears from a review of the record that the 1989 denial 
of recognition of R.M., Jr., as a "child" of the veteran on 
the basis of permanent incapacity for self-support prior to 
attaining the age of eighteen was based on a lack of evidence 
showing that R.M., Jr., was permanently incapable of self-
support prior to his eighteenth birthday.  The RO noted in 
the rating decision that R.M., Jr., was born on August [redacted], 
1969, sought medical consultation for depression on April 11, 
1987, and attained age eighteen on August [redacted], 1987.  The RO 
further noted that the child worked with the veteran in the 
produce business and records subsequent to the child's 
eighteenth birthday showed a diagnosis of psychotic disorder 
and that he was considered a danger to himself and others.   

With this background in mind, the Board notes that the 
evidence received subsequent to the December 1989 rating 
decision includes medical statements regarding R.M., Jr., 
dated in March 2002 and June 2002.  The March 2002 medical 
statement from the physician treating R.M., Jr., notes that 
R.M., Jr., is considered severely mentally ill and, as a 
result of this illness, he is dependent on his father (the 
veteran) for care, shopping, budgeting, paying bills, 
answering mail, and transportation.  The June 2002 medical 
statement notes that R.M., Jr., underwent medical treatment 
for multidrug addiction from September 11, 1985, to August 
22, 1986, with good improvement.  However, this medical 
statement further notes that R.M., Jr., has permanent brain 
lesions which cause moderate mental slowness manifested by 
lack of mental awareness, transitory loss of memory, 
difficulty reasoning, and major depression.  The June 2002 
statement also notes that the chronological age of R.M., Jr., 
does not concur with his apparent age, which appears several 
years less.  These medical statements are therefore new and 
material as they go to the basis for the 1989 denial.  The 
claim has therefore been reopened.  

Review of the claims file reflects that, from September 11, 
1985, to August 22, 1986 (prior to his 18th birthday), R.M., 
Jr., underwent medical treatment for multidrug addiction and, 
although he had good improvement, he sustained permanent 
brain lesions which have resulted in lack of mental 
awareness, transitory loss of memory, difficulty reasoning, 
and major depression.  The evidence further reflects that the 
veteran is severely mentally ill and is dependent on his 
father.  It is also noted that, in November 2000, the veteran 
stated that R.M., Jr., has never been employed and he has 
never been married.  

Upon consideration of the foregoing, the Board finds there is 
a reasonable doubt that R.M., Jr.,, by reason of mental 
illness, became permanently incapable of self support by age 
18.  Resolving reasonable doubt in his favor, the Board finds 
that he qualifies as a helpless child of the veteran for VA 
purposes.  See 38 C.F.R. § 3.356(b).  Thus, he may be 
recognized as the veteran's "child" for VA purposes.  
38 U.S.C.A. § 101(4); 38 C.F.R. §§ 3.57(a). 3.356(b).






ORDER

The veteran's claim of entitlement to recognition of R.M., 
Jr., as a "child" of the veteran on the basis of permanent 
incapacity for self-support prior to attaining the age of 
eighteen has been reopened, and recognition of R.M., Jr., as 
a helpless child of the veteran is granted..  



_______________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



